UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR oTRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO. 0-17629 ADM TRONICS UNLIMITED, INC. (Exact name of registrant as specified in its charter) Delaware 22-1896032 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or organization) Identification Number) 224-S Pegasus Ave., Northvale, New Jersey 07647 (Address of Principal Executive Offices) Registrant's Telephone Number, including area code: (201) 767-6040 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: 53,939,537 shares of Common Stock, $.0005 par value, as of August 14, 2008 ADM TRONICS UNLIMITED, INC. INDEX Page Number PARTI. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: Condensed Consolidated Balance Sheets – June 30, 2008 (unaudited) and March 31, 2008 3 Condensed Consolidated Statements of Operations - For the three months ended June 30, 2008 and 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows - For the three months ended June 30, 2008 and 2007 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4T.CONTROLS AND PROCEDURES 14 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 15 PARTI. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2008 MARCH 31, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 1,921,752 $ 2,072,325 Accounts receivable, net of allowance for doubtful accounts of $1,088 and $1,088, respectively 60,936 101,270 Receivables – Ivivi 10,235 - Inventories 414,769 469,403 Prepaid expenses and other current assets 22,317 83,731 Total current assets 2,430,009 2,726,729 Property and equipment, net of accumulated depreciation of $18,681 and $17,873, respectively 54,480 55,288 Inventory - long term portion 84,880 78,416 Investment in Ivivi 6,077,500 2,154,517 Advances to related parties 65,504 74,299 Other assets 27,782 28,486 Total assets $ 8,740,155 $ 5,117,735 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 138,539 $ 237,331 Accrued expenses and other current liabilities 44,308 87,439 Customer deposits – Ivivi 154,793 241,828 Total current liabilities 337,640 566,598 Deferred tax liability 277,612 Stockholders' equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding Common stock, $.0005 par value; 150,000,000 shares authorized, 53,939,537 shares issued and outstanding at June 30, 2008 and March 31, 2008 26,970 26,970 Additional paid-in capital 32,153,597 32,153,597 Accumulated deficit (24,055,664 ) (27,629,430 ) Total stockholders' equity 8,124,903 4,551,137 Total liabilities and stockholders' equity $ 8,740,155 $ 5,117,735 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Unaudited) 2008 2007 Revenues $ 600,941 $ 293,086 Costs and expenses: Cost of sales 399,210 170,059 Research and development - 2,493 Selling, general and administrative 288,668 248,719 Total operating expenses 687,878 421,271 Operating loss (86,937 ) (128,185 ) Interest income 15,334 25,143 Change in fair value of investment in Ivivi (5,297,500 ) Equity in net loss of Ivivi (469,607 ) Net loss before income taxes (credit) (5,369,103 ) (572,649 ) Income taxes (credit) (2,147,576 ) Net loss $ (3,221,527 ) $ (572,649 ) Net loss per share, basic and diluted $ (0.06 ) $ (0.01 ) Weighted average shares outstanding, basic and diluted 53,939,537 53,882,037 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Unaudited) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (3,221,527 ) $ (572,649 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 1,510 3,223 Deferred income tax benefit (2,147,576 ) Loss from equity investment 469,607 Bad debts 100 Change in fair value of investment in Ivivi 5,297,500 Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable 40,334 42,861 Inventory 48,170 (124,188 ) Prepaid expenses and other current assets 61,414 21,180 Receivables – Ivivi (10,235 ) Other assets (369 ) Increase (decrease) in: Accounts payable and accrued expenses (141,923 ) 7,647 Customer deposit – Ivivi (87,035 ) Net cash used by operating activities (159,368 ) (152,588 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (11,189 ) Collections of advances to related parties 8,795 Receivable from Ivivi 1,372 Net cash provided (used) by investing activities 8,795 (9,817 ) Net decrease in cash (150,573 ) (162,405 ) Cash and cash equivalents, beginning of period 2,072,325 2,498,276 Cash and cash equivalents,end of period $ 1,921,752 $ 2,335,871 Cash paid for: Interest $ $ Income taxes $ $ NONCASH FINANCING AND INVESTING ACTIVITIES: During the three months ended June 30, 2007, Ivivi recorded an increase in additional paid-in capital as a result of the recognition of compensation expense related to option grants to employees and others. We have recorded a proportional increase in our investment in Ivivi in the amount of $112,290, with a related credit to additional paid-in capital. We have also recorded a change of ownership percentage adjustment of $121. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, (Unaudited) NOTE 1 - ORGANIZATIONAL MATTERS ADM Tronics Unlimited, Inc. ("we", "us", the “Company" or "ADM"), was incorporated under the laws of the state of Delaware on November 24, 1969.We are authorized under our Certificate of Incorporation to issue 150,000,000 common shares, with $.0005 par value, and 5,000,000 preferred shares with $.01 par value. The accompanying condensed consolidated financial statements as of June 30, 2008 (unaudited) and March 31, 2008 and for the three month periods ended June 30, 2008 and 2007 (unaudited) have been prepared by ADM pursuant to the rules and regulations of the Securities and Exchange Commission, including Form 10-Q and Regulation S-K.The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments), which are, in the opinion of management, necessary to fairly present the operating results for the respective periods.Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations.We believe that the disclosures provided are adequate to make the information presented not misleading.These financial statements and the information included under the heading "Management's Discussion and Analysis of Financial Condition and Results of Operations" should be read in conjunction with the audited financial statements and explanatory notes for the year ended March 31, 2008 as disclosed in our 10-KSB for that year as filed with the SEC, as it may be amended.The results of the three months ended June 30, 2008 (unaudited) are not necessarily indicative of the results to be expected for the pending full year ending March 31, 2009. NATURE OF BUSINESS We are a manufacturer and engineering concern whose principal lines of business are the production and sale of chemical products and the manufacture and sale of medical devices.Our chemical product line is principally comprised of water-based chemical products used in the food packaging and converting industries.These products are sold to customers located in the United States, Australia, and Europe. Medical equipment is manufactured in accordance with customer specification on a contract basis.Our medical device product line consists principally of proprietary devices used in the treatment of joint pain, postoperative edema, and tinnitus.These devices are known own as "Electroceutical" units.These products are sold or rented to customers located principally in the United States. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES CONSOLIDATION The consolidated financial statements include the accounts of ADM Tronics Unlimited, Inc. and its subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. USE OF ESTIMATES These financial statements have been prepared in accordance with accounting principles generally accepted in the United States and, accordingly, require management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates made by management include expected economic life and value of our medical devices, deferred tax assets, option and warrant expenses related to compensation to employees and directors, consultants and investment banks, the value of warrants issued in conjunction with convertible debt, allowance for doubtful accounts, and warranty reserves. Actual results could differ from those estimates. FAIR VALUE OF FINANCIAL INSTRUMENTS On April 1, 2008, the Company adopted Statement of Financial Accounting Standards ("SFAS") No. 157, "Fair Value Measurements", and SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities". Please refer to Notes 4 and 5 for additional details. For certain of our financial instruments, including accounts receivable, inventories, accounts payable and accrued expenses, the carrying amounts approximate fair value due to their relatively short maturities. CASH AND EQUIVALENTS Cash equivalents are comprised of certain highly liquid investments with maturity of three months or less when purchased. We maintain our cash in bank deposit accounts, which at times, may exceed federally insured limits. We have not experienced any losses to date as a result of this policy. 6 ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable represent uncollateralized customer obligations due under normal trade terms generally requiring payment within 30 days from the invoice date.
